 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RAUL GARZA,                                        Case No. 1:19-cv-01274-LJO-BAM (PC)
12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS REGARDING
13           v.                                          DENIAL OF PLAINTIFF’S MOTION TO
                                                         PROCEED IN FORMA PAUPERIS
14    CATES, et al.,
                                                         (ECF Nos. 2, 8)
15                       Defendants.
                                                         TWENTY-ONE (21) DAY DEADLINE
16

17          Plaintiff Raul Garza (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights

18   action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on September 12, 2019.

19          On September 17, 2019, the assigned Magistrate Judge issued findings and

20   recommendations that Plaintiff’s application to proceed in forma pauperis be denied pursuant to

21   28 U.S.C. § 1915(g) and that Plaintiff be required to pay the $400.00 filing fee in full to proceed

22   with this action. (ECF No. 8.) Those findings and recommendations were served on Plaintiff and

23   contained notice that any objections thereto were to be filed within fourteen (14) days after

24   service. (Id. at 2–3.) No objections have been filed, and the deadline to do so has expired.

25          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a

26   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that

27   the Magistrate Judge’s findings and recommendations are supported by the record and proper

28   analysis.
                                                        1
 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1.    The findings and recommendations, (ECF No. 8), issued on September 17, 2019,

 3              are adopted in full;

 4        2.    In accordance with 28 U.S.C. § 1915(g), Plaintiff’s application to proceed in forma

 5              pauperis (ECF No. 2) is denied; and

 6        3.    Within twenty-one (21) days following the date of service of this order, Plaintiff

 7              shall pay the $400.00 filing fee in full to proceed with this action. If Plaintiff fails

 8              to pay the filing fee within the specified time, this action will be dismissed without

 9              further notice.

10
     IT IS SO ORDERED.
11

12     Dated:   October 15, 2019                         /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
